Citation Nr: 0414794	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-23334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






REMAND

The veteran military service reportedly included active duty 
from August 1975 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2003 RO decision which denied a claim for 
service connection for a psychiatric disorder.  [The Board 
notes that an earlier final RO decision in April 1984 denied 
a claim for service connection for a psychiatric disorder, 
but new and material evidence has since been received to 
reopen the claim, and thus the claim is to be reviewed on a 
de novo basis.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.] 

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A partly illegible service separation document, DD Form 214, 
notes active duty in the Army from August 1975 to March 1977.  
Other documents in the claims folder suggest there also may 
have been earlier service, such as possible active duty or 
active duty for training from October 1974 to February 1975 
or later.  Actual dates of military service are the starting 
point for determining service connection, and thus the RO 
should clarify the dates of all of the veteran's service.

An effort should be made to obtain any additional records of 
pre-service and post-service treatment for psychiatric 
problems.  Some pre-service medical records of treatment for 
nervous symptoms in 1972 have been submitted.  There may be 
some additional pertinent records yet to be obtained, such as 
records of treatment for anxiety in 1978 at the emergency 
room of Forrest General Hospital (as reported on the 
veteran's substantive appeal).

Under the circumstances of this case, the Board finds that a 
current VA examination with medical opinion is also warranted 
as part of the duty to assist.

Accordingly, the case is remanded for the following action:

1.  The RO should contact the service 
department and obtain documentation which 
verifies the types and dates of all of 
the veteran's military service, including 
periods of active duty, active duty for 
training, and other Reserve/National 
Guard service.

2.  The RO should ask the veteran to 
identify any additional medical providers 
who treated him for nervous problems 
before, during, or after service, and 
whose treatment records are not already 
in the claims folder.  This includes but 
is not limited to claimed treatment in 
1978 at the emergency room of Forrest 
General Hospital.  The RO should then 
obtain copies of the related medical 
records from the identified sources.

3.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of the 
claimed psychiatric disorder.  The claims 
folder must be provided to and reviewed 
by the doctor.  All current psychiatric 
disorders should be diagnosed.  Based on 
examination findings and review of 
historical records, the doctor should 
provide a medical opinion, with adequate 
rationale, as to the approximate date of 
onset and etiology of the veteran's 
current psychiatric disorders, including 
whether they began in service or, if pre-
existing service, were permanently 
worsened by service.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a psychiatric 
disorder.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




